Citation Nr: 0512964	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1974.  He died in April 2002.  The appellant is the veteran's 
sister.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 denial by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claims folder was subsequently transferred to the 
RO in Nashville, Tennessee.  

The case returns to the Board following a remand to the RO in 
April 2004.  


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO established the 
veteran's entitlement to nonservice-connected disability 
pensions benefits and special monthly pension effective from 
November 2001 and with payment beginning in December 2001.  

2.  The veteran died in April 2002; VA issued the veteran's 
pension check several days later in May 2002.  The appellant 
returned the unnegotiated check to VA.  

3.  The appellant is not the veteran's spouse, child, or 
dependent parent as defined in VA regulations for purposes of 
receiving accrued benefits.  She did not bear any of the 
expenses for the veteran's last sickness or burial.  She is 
also not the duly appointed representative of the deceased 
veteran's estate.


CONCLUSION OF LAW

The appellant is not a proper claimant for any accrued 
pension benefits, or pension check proceeds, due the deceased 
veteran; there is no legal basis for payment of accrued 
benefits.  38 U.S.C.A. §§ 5121, 5122 (West 2002); 38 C.F.R. 
§§ 3.1000, 3.1003 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals that the RO has provided 
38 U.S.C.A. § 5103(a) notice and attempted to assist the 
appellant by way of letters dated in July 2003 and June 2004.  
Beyond this fact, the Board remanded the case to the RO to 
assist the appellant with her claim.  In any event, the 
instant appeal involves the purely legal question of 
entitlement to benefits under VA law and regulations applied 
to relevant facts that are undisputed.  Therefore, the notice 
and assistance provisions of the VCAA are not applicable.  
See VAOPGCPREC 5-2004 (VA is not responsible to provide 
notice and assistance where the claim cannot be substantiated 
because undisputed facts render the claimant ineligible for 
the claimed benefit).  See also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).  
Accordingly, the Board will proceed to evaluate the appeal.  
The Board finds no prejudice to proceeding with this case at 
this time.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).

Analysis

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, or accrued benefits, will be paid to 
survivors as provided by law.  38 U.S.C.A. § 5121(a) (West  
2002); 38 C.F.R. § 3.1000(a) (2004).  See Pub. Law No. 108-
183, § 104, 117 Stat. 2651 (Dec. 16, 2003 ) (amending 
38 U.S.C.A. § 5121(a) to repeal the two-year limit on accrued 
benefits for deaths occurring on or after the date of 
enactment).  

Upon the death of a veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows: the 
veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares).  
38 U.S.C.A.  § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

In all other cases, accrued benefits may be paid only as 
necessary to reimburse the person who bore the expense of 
last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 
38 C.F.R. § 3.1000(a)(4).  Applications for accrued benefits 
must be filed within one year after the date of death.  
38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 U.S.C.A. § 5122; 38 C.F.R. § 3.1003.  The 
amount represented by the returned check, less any payment 
for the month in which the payee died, shall be payable to 
the living person or persons in the order of precedence set 
forth for accrued benefits.  38 C.F.R. § 3.1003(a).  Payments 
to persons who bore the payee's last expenses are limited to 
the amount necessary to reimburse those expenses. Id.  There 
is no limit on the retroactive period for which payment of 
the amount represented by the check may be made, and no time 
limit for filing a claim to obtain the proceeds of the check 
or for furnishing evidence to perfect a claim.  38 C.F.R. § 
3.1003(a)(1).  Any amount not paid in this manner shall be 
paid to the estate of the deceased payee, provided that the 
estate will not revert to the state because there is no one 
eligible to inherit it.  38 C.F.R. 
§ 3.1003(b).  

In this case, in an April 2002 rating decision, the RO 
established the veteran's entitlement to nonservice-connected 
disability pensions benefits and special monthly pension 
effective from November 2001 and with payment beginning in 
December 2001.  VA issued the veteran's pension check in May 
2002.  The veteran died in late April 2002, several days 
before VA issued the check.  The appellant returned the 
unnegotiated check to VA. 

In May 2002, the appellant submitted a claim for the proceeds 
of the check issued to the veteran but not negotiated before 
his death.  She identified herself as the veteran's sister.  
The appellant did not report paying any of the veteran's 
expenses from his last sickness or his burial.  She related 
that the veteran had no debts, no assets, and no estate to 
administer.  

The RO received a claim for burial expenses from the funeral 
home that provided services for the deceased veteran.  The 
list of expenses provided indicated that expenses not paid by 
VA were the responsibility of the city.  VA paid burial 
benefits directly to the funeral home in or about July 2002.   

In support of her claim, the appellant asserts that she was 
unable to pay any of the veteran's final expenses due to her 
own illness.  She also indicated that she had begun making 
payments on a debt of the veteran's of which she had been 
previously unaware, believing that she would be reimbursed.  
The appellant stated that VA personnel told her that, after 
she returned the veteran's unnegotiated check, it would be 
reissued to her.  

Pursuant to the Board's remand, the RO wrote the appellant in 
June 2004 and asked her to clarify whether she was the 
veteran's closest surviving next of kin and if she was the 
representative of his estate (even if he died without a 
will).  The RO did not receive a response to this inquiry.  

The threshold question in any claim for VA benefits is 
whether status as an eligible claimant has been established.  
See Hayes v. Brown, 7 Vet. App. 420 (1995).  In this case, 
the appellant contends that she should be paid from the 
proceeds of pension benefits paid to the deceased veteran, 
but returned to VA after he died.  The relevant facts are not 
in dispute and, therefore, it is the law rather than an 
interpretation of the evidence, which governs the outcome of 
this case.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

In this case, the Board finds that the appellant is not a 
proper claimant for the proceeds of the June 1994 
unnegotiated VA benefit check.  First, clearly she is not the 
veteran's spouse, child, or dependent parent.  She identified 
herself as the veteran's sister.  Moreover, the appellant has 
not alleged, and the evidence does not show, that she bore 
any expenses of the veteran's final illness or burial.  
Therefore, the appellant is not a proper claimant for the 
disbursement of proceeds from the returned May 2002 benefit 
check under VA law.  See 38 C.F.R. § 3.1003(a).

Finally, the appellant has not demonstrated that she is the 
duly appointed representative of the veteran's estate for 
purposes of remitting the proceeds of the May 2002 check to 
the estate.  38 C.F.R. § 3.1003(b).  The Board notes that, 
because the evidence establishes the existence of at least 
two heirs, i.e., the appellant and another sister, the 
veteran's estate would not revert to the state. Id.  

Although the Board is sympathetic to the appellant's claim 
and the particular circumstances therein, action by the Board 
and VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c).  As discussed above, there 
is no legal basis for awarding to the appellant the proceeds 
from the May 2002 VA benefit check based on the fact that the 
appellant paid (is paying) the dept of the veteran (other 
than his funeral expenses, which were not paid by the 
sister).  Accordingly, the appeal must be denied.  Cacalda, 9 
Vet. App. at 265.

The Board emphasizes that, if the appellant still wants VA to 
pay the proceeds of the May 2002 benefit check to the 
veteran's estate, she should arrange for the administrator of 
the estate or other proper party to complete the proper VA 
application for amounts due to the veteran's estate.  She is 
strongly encouraged to enlist from the RO whatever assistance 
it is able to provide in this task.      


ORDER

As entitlement to accrued benefits is not established, the 
appeal is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


